Title: To James Madison from John Leonard, 6 November 1808
From: Leonard, John
To: Madison, James



(Triple.)
Sir
Barcelona Novr: 6th. 1808.

The foregoing is Copy of my last respects of 14th. May, since which time I have been deprived of the honor of addressing you as all communication has been cut of from us.  The present goes under cover to Marseilles by a Spanish Vessel bound there from Cadiz she having put into this port in distress with 12 french Generals & 36 officers, who capitulated in Andaluzia & were sent to France.  We have been in a State of Siege here since the 13th. Sept. which makes our Situation not very agreeable.  We are entirely unacquainted with what is passing in the other parts of the World being debarred from any communication whatever.  Should the Security on the bond not be satisfactory, I am ready at all times to give You any other, as soon as it may be communicated to me.
I herewith forward you a list of Arrivals from Jany 1 to June 31 since which no Vessel has appeard here.  I have the honor to be Sir very respectfully Your obt Sert.
